Exhibit 10.11

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of June 1, 2015, (the
Effective Date”) by and between First Foundation Bank, a California state
chartered banking corporation (the “Employer”), and Lindsay Lawrence (the
“Executive”).

WHEREAS, Employer is a bank chartered by the Department of Business Oversight of
the State of California (the “DBO”) and conducts a banking business as a
wholly-owned subsidiary of First Foundation Inc. (“Parent”), which, through its
subsidiaries (collectively “Affiliates”), provides commercial banking,
investment management, wealth management, advisory services, trust services and
other financial services to the public.

WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer, in accordance with the terms and subject to the conditions
hereof.

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

1.Employment. Employer agrees to employ Executive and Executive agrees to be
employed by Employer, on a full time basis, on the terms and conditions set
forth in this Agreement.

2.Capacity.  The Executive shall serve the Employer as its Executive Vice
President and Director of Depository Services. The Executive shall be
principally responsible for managing the Private Banking Team, establishing new
client relationships and generating new deposits subject to the directions of
the Employer’s Board of Directors (the “Board”), Chief Executive Officer (the
“CEO”) or President. Executive shall also serve Employer in such other or
additional offices and capacities as the Executive may be requested to serve by
the Board, the CEO or the President and shall perform such services and duties
in connection with the business, affairs and operations of, Employer as may be
assigned or delegated from time to time to Executive, when rendering services in
such other or additional capacities, by or under the authority of the Board, the
CEO or the President.

3.Extent of Service.  During Executive’s employment under this Agreement,
Executive shall devote Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of Employer’s business and
interests and to the discharge of Executive’s duties and responsibilities under
this Agreement. Executive shall not engage in any other business activity,
except as may be approved in writing and in advance by the Board; provided,
however, that nothing in this agreement shall be construed as preventing
Executive from:

(a)investing Executive’s assets in any company or other entity in a manner not
prohibited by Section 8(d) hereof and in such form or manner as shall not
require any material activities on Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

(b)engaging in religious, charitable or other community or non‑profit activities
that do not impair Executive’s ability to fulfill his/her duties and
responsibilities under this Agreement.

4.Term.  Unless sooner terminated pursuant to Section 6 hereof, the term of
Executive’s employment with Employer pursuant to this Agreement commences on
June 1, 2015 and ends on December 31, 2018 (the “Term”).


--------------------------------------------------------------------------------

5.Compensation and Benefits.  The regular compensation and benefits payable to
Executive under this Agreement shall be as follows:

(a)Salary.  For all services rendered by Executive under this Agreement,
Employer shall pay Executive a salary at the annual rate of Two Hundred and
Fifty Thousand ($250,000), as the same may be increased in the sole discretion
of the Board or its Compensation Committee (the “Compensation Committee”), at
any time or from time to time hereafter (the “Base Annual Salary”). Executive’s
Base Annual Salary shall be payable in periodic installments in accordance with
Employer’s usual payroll practices for its senior executives.

(b)Bonus Compensation.  Executive shall be entitled to participate in the annual
incentive bonus programs for Employer’s senior executives; provided, however,
that nothing contained in this Section 5(b) or elsewhere in this Agreement shall
be construed to create any obligation on the part of Employer to maintain the
effectiveness of any annual incentive bonus program.  The performance measures
and goals that will be used to determine Executive’s entitlement to an annual
incentive bonus under any such bonus program that is established by Employer
shall be determined by the Board or the Compensation Committee.  

(c)Regular Employee Benefits.  Executive shall be entitled to participate in any
qualified or any other retirement plans, stock option and equity incentive
plans, stock purchase plans, medical insurance plans, life insurance plans,
disability insurance or income plans, expense reimbursement plans and other
benefit plans which Employer may from time to time have in effect for all or
most of its senior executives; provided, however, that nothing contained in this
Section 5(c) or elsewhere in this Agreement shall be construed to create any
obligation on the part of Employer to establish any such plan or to maintain the
effectiveness of any such plan which may be in effect from time to time during
the Term.  The extent and the terms and conditions of Executive’s participation
in any such plan shall be subject to the terms and conditions in the applicable
plan documents, generally applicable policies of the Employer, applicable law
and the discretion of the Board, the Compensation Committee or any
administrative or other committee provided for in or contemplated by any such
plan.  

(d)Reimbursement of Business Expenses.  Employer shall reimburse Executive for
all reasonable expenses incurred by him/her in performing services pursuant to
this Agreement, in accordance with Employer’s expense reimbursement policies and
procedures for its senior executives, as in effect from time to time.

(e)Taxation of Compensation Payments and Benefits.  Employer shall be entitled
and shall undertake to make deductions, withholdings and tax reports with
respect to compensation payments and benefits to Executive under this Agreement
to the extent that Employer reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports. Payments under
this Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require Employer to make any
payments to compensate Executive for any adverse tax consequences associated
with or arising out of any payments or benefits or for any deduction or
withholding from any payments or benefits.

(f)Exclusivity of Salary and Benefits.  Except as otherwise set forth in Exhibit
A hereto, Executive shall not be entitled to any payments or benefits other than
those expressly provided for in this Agreement.

6.


2

--------------------------------------------------------------------------------

Termination of Employment.  Notwithstanding the provisions of Section 4,
Executive’s employment under this Agreement shall terminate prior to the end of
the Term under the following circumstances and in accordance with the terms and
provisions set forth below in this Section 6.

(a)Termination by Employer for Cause.  Executive’s employment under this
Agreement may be terminated for Cause, without further liability on the part of
Employer, effective immediately upon a vote of the Board and written notice to
the Executive. Each of the following shall constitute “Cause” that shall entitle
Employer to terminate Executive’s employment for Cause:

(i)any act of gross negligence, willful misconduct or insubordination by
Executive with respect to Employer or any of its Affiliates, or any act of
fraud, whether or not involving Employer or any Affiliate of Employer; or

(ii)a violation by Executive of any laws or government regulations applicable to
Employer which could reasonably be expected to subject Employer or any of its
Affiliates (including any of their respective officer or directors) to
disciplinary or enforcement action by any governmental agency, including the
assessment of civil money damages on Employer, or which could reasonably be
expected to adversely affect Employer’s or any of its Affiliates reputation or
goodwill with clients, customers, regulatory agencies or suppliers doing
business with the Employer or any of its Affiliates; or

(iii)the issuance of an order under Section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act (the “FDIA”) requiring Executive to be removed or
permanently prohibited from participating in the conduct of the Employer’s
business; or

(iv)the commission by Executive of an act which would constitute (A) a felony or
(B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud; or

(v)any failure of Executive to perform, to the reasonable satisfaction of the
Board, a substantial portion of Executive’s duties and responsibilities assigned
or delegated to him/her under this Agreement, which failure continues, in the
judgment of the Board, for more than thirty (30) days following the giving of
written notice to Executive of such failure; or

(vi)a breach by Executive of any of Executive’s material obligations under this
Agreement, which breach remains uncured within fifteen (15) days following
Executive’s receipt of written notice of the existence of such breach and, for
such purposes, the term “material obligations” shall include each of Executive’s
covenants and obligations contained in Section 8 hereof; or

(vii)a violation by Executive of any conflict of interest policy, ethical
conduct policy or employment policy adopted by Employer or Parent or a breach by
Executive of any of his/her fiduciary duties to Employer or Parent; or

(viii)the issuance of an order or directive by any government agency having
jurisdiction over Employer or any of its Affiliates or over Executive which
requires Executive to disassociate himself/herself from Employer or any of its
Affiliates, suspends Executive’s employment or requires Employer to terminate
Executive’s employment.

(b)Termination by Employer Without Cause.  Executive’s employment under this
Agreement may be terminated by Employer without Cause upon written notice to
Executive, whereupon Executive shall become entitled to the severance
compensation and benefits set forth in Section 7(b) of this
Agreement.  Notwithstanding anything to the contrary that may be contained in
this Agreement, it is acknowledged and agreed that a termination pursuant to any
of Sections 6(d) (entitled “Termination due to Death”), 6(e) (entitled
“Disability”) or 6(f) (entitled “Expiration of Term”) below, shall not be deemed
to be or constitute a termination without Cause for purposes of this Agreement.”

3

--------------------------------------------------------------------------------

(c)Termination by Executive for Good Reason.  Subject to the terms and
conditions set forth hereinafter in this Section 6(c), Executive shall be
entitled to terminate this Agreement and his/her employment with Employer
hereunder for “Good Reason” and to receive the severance compensation set forth
in Section 7(b) below, if Employer takes any of the actions set forth in clauses
(i) through (iv) below (each a “Good Reason Action”):

(i)Reduction or Adverse Change of Authority and Responsibilities.  Employer
materially reduces Executive's authority, duties or responsibilities with
Employer, unless such reduction is made as a consequence of (i) any acts or
omissions of Executive which would entitle Employer to terminate Executive’s
employment for Cause (as defined in Section 6(a) of this Agreement), or
(ii) Executive’s Disability (determined as provided in Section 6(e) of this
Agreement);

(ii)Material Reduction in Salary.  Employer materially reduces Executive's base
salary or base compensation below the amount thereof as prescribed by
Executive’s Employment Agreement, unless such reduction is made (A) as part of
an across-the-board cost-cutting measure that is applied equally or
proportionately to all senior executives of Employer, rather than
discriminatorily against Executive, or (B) as a result of any acts or omissions
of Executive which would entitle Employer to terminate Executive’s employment
for Cause (as defined in Section 6(a) of this Agreement), or (C) by and at the
election of the Employer as a result of Executive’s Disability (determined as
provided in Section 6(e) of this Agreement);

(iii)Relocation.  Employer relocates Executive’s principal place of employment
to an office (other than Employer's headquarters offices) located more than
thirty (30) miles from Executive’s then principal place of employment (other
than for temporary assignments or required travel in connection with the
performance by Executive of his/her duties for Employer); or

(iv)Breach of Material Employment Obligations.  Employer commits a breach of any
of its material obligations to Executive under this Agreement which breach
continues uncured for a period of thirty (30) days following written notice
thereof from Executive.

Notwithstanding anything to the contrary that may be contained in this
Section 6(c) or elsewhere in this Agreement:  (x) the following conditions must
be satisfied in order for Executive to terminate this Agreement and his/her
employment for Good Reason: (1) Executive shall have given Employer a written
notice of termination for Good Reason (a “Good Reason Termination Notice”) prior
to the expiration of a period of fifteen (15) consecutive calendar days
commencing on the date that Executive is first notified in writing that Employer
has taken any such Good Reason Action, (2) Employer shall have failed to rescind
or cure such Good Reason Action within thirty (30) consecutive calendar days
following its receipt of such Good Reason Termination Notice, and (3) the Good
Reason Termination Notice must expressly state that Executive is terminating
his/her employment for Good Reason pursuant to this Section 6(c) and must
describe in reasonable detail the Good Reason Action that entitles Executive to
terminate this Agreement and his/her employment for Good Reason; and
(y) Executive shall not be entitled to terminate his/her employment for Good
Reason, if Executive shall have consented to the taking of such Good Reason
Action by Employer or if Employer was required to take any of the
above-described actions in order to comply with any applicable laws or
government regulations or any order, ruling, instruction or determination of any
court or other tribunal or any government agency having jurisdiction over
Employer or any of its Affiliates.”

(d)Termination due to Death.  Executive’s employment with Employer shall
terminate upon his/her death.

(e)


4

--------------------------------------------------------------------------------

Disability.  If Executive shall become disabled so as to be unable to perform
the essential functions of Executive’s then existing position or positions with
Employer or with any of Employer’s Affiliates under this Agreement, then, upon
the expiration of the lesser of (i) six (6) months thereafter or (ii) the then
remainder of the Term of this Agreement (the “Interim Disability Period”),
Executive’s employment may be terminated by Employer without liability to
Executive, subject to the following terms and provisions. The Board may remove
Executive from any responsibilities and/or reassign Executive to another
position with Employer for and the during the Interim Disability Period,
provided, however, that Executive shall continue to receive his/her full Base
Annual Salary (less any disability pay or sick pay benefits to which the
Executive may be entitled under the Employer’s policies or benefit programs),
together with benefits Executive receives pursuant to Section 5 hereof (except
to the extent that Executive may be ineligible for one or more such benefits
under applicable plan terms), for and during the Interim Disability Period.  If
any question shall arise as to whether Executive is disabled so as to be unable
to perform the essential functions of Executive’s then existing position or
positions, with or without reasonable accommodation, Executive may, and at the
request of Employer shall, submit to Employer a physician’s certification (in
reasonable detail) as to whether Executive is so disabled and how long such
disability is expected to continue.  Such certification shall be obtained only
from a physician who is selected by Employer and to whom Executive or
Executive’s guardian (as the case may be) has no reasonable objection and the
certification so obtained shall for purposes of this Agreement be conclusive of
such question or any issue as to the matters addressed in such
certification.  Executive shall cooperate with any reasonable request of that
physician in connection with such certification, including a request that
Executive undergo any physical or mental examination or tests, as deemed
appropriate by such physician.  If Executive shall fail to submit to such an
examination or any such tests, as such physician deems in his/her discretion to
be appropriate for purposes of enabling physician to make such certification,
then, Employer’s determinations with respect to the questions of whether
Executive is disabled and how long such disability is expected to continue shall
be binding on Executive.  Nothing in this Section 6(d) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(f)Terminations due to Certain Regulatory Actions Affecting Employer.
Notwithstanding anything to the contrary that may be contained elsewhere in this
agreement,  this Agreement, and Executive’s employment hereunder shall
terminate, on the occurrence of any of the following events:

(i)A conservator, receiver, or other legal custodian is appointed for the
Employer pursuant to any adjudication or other official determination by any
court of competent jurisdiction, the DBO, or any governmental authority having
jurisdiction over Employer; or

(ii)the Director of the DBO, or his or her designee, requires this Agreement to
be terminated due to (A) the entry, by the Federal Deposit Insurance Corporation
(the “FDIC”) into an agreement to provide assistance to or on behalf of the
Employer under the authority contained in 13(c) of the FDIA; or (B) the approval
of a supervisory merger to resolve problems related to operations of the
Employer or (C) a determination by the DBO or the FDIC that the Employer is in
an unsafe or unsound condition.

(g)Expiration of Term.  Executive’s employment under this Agreement shall
terminate automatically on and as of the expiration date of the Term (whether
that is at the end of the Original Term or any Renewal Period), unless the
parties shall have executed a written agreement of renewal as contemplated in
Section 4 hereof.

(h)


5

--------------------------------------------------------------------------------

Survival. Upon expiration or any termination of Executive’s employment with
Employer pursuant to any of the provisions of this Section 6, this Agreement
also shall terminate; provided, however, that the following shall survive and
remain in full force and effect after the expiration or any termination of this
Agreement: (i) the respective representations and warranties of each party
contained in this Agreement, which shall continue in effect throughout the Term,
and (ii) the respective rights, obligations and covenants and agreements of the
parties contained in Sections 7 (entitled "Compensation Upon Termination"),
Section 8 (entitled "Protective Covenants"), Section 9 (entitled "Arbitration of
Disputes") and Section 10 (entitled "Miscellaneous") hereof.

(i)Suspension of Employment.  If Executive is suspended and/or temporarily
prohibited from participating  in the conduct of the Employer’s business by a
notice served under Section 8(e)(3) or (g)(1) of the FDIA (a “Suspension
Notice”),  the Employer’s obligations under the Agreement shall be suspended as
of the date on which service of such Suspension Notice is made, unless such
suspension is stayed by appropriate proceedings. If the charges in the
Suspension Notice are dismissed, Employer may, in its discretion (i) pay the
Executive all or part of the compensation withheld while Employer’s obligations
hereunder were suspended, and (ii) reinstate (in whole or in part) any of the
obligations of Employer that were suspended.  

7.Compensation Upon Termination.

(a)Termination Generally.  If Executive’s employment with Employer expires or is
terminated (whether by Employer or Executive) for any reason during the Term,
Employer shall pay or provide to Executive (or to his/her authorized
representative or estate): (i) any unpaid Base Annual Salary earned through the
date of such termination; (ii) any unpaid incentive compensation that is deemed
earned and has become payable under the terms of any incentive compensation
program in which Executive was participating at the time of or had participated
prior to such expiration or termination of employment; (iii) unpaid expense
reimbursements; (iv) accrued but unused vacation, and (v) any vested benefits
Executive may have earned under any employee benefit plan of Employer or Parent
prior to the expiration or termination of Executive’s employment; provided,
however, that notwithstanding the foregoing provisions of this Section 7(a), if
Executive’s employment is terminated for Cause pursuant to Section 6(a) above or
pursuant to Section 6(f), due to certain Regulatory Actions, then, unless
otherwise required by applicable law, Executive shall not be entitled to receive
any unpaid incentive compensation that might otherwise have been due to
Executive.

(b)Termination by the Employer Without Cause or by Executive for Good
Reason.  In the event of a termination of Executive’s employment by Employer
without Cause pursuant to Section 6(b) above, or by Executive for Good Reason
pursuant to Section 6(c) above, then subject to Executive’s execution and
delivery of an agreement, that is satisfactory in a form and substance to
Employer, releasing any and all legal claims (known or unknown) Executive may
have against Employer or any or its Affiliates, Employer shall provide to
Executive the following termination benefits (“Termination Benefits”):

(i)A severance payment (the “Severance Payment”) in an amount equal to  (x)
twelve (12) months of Executive’s Base Annual Salary or (y) the aggregate Base
Annual Salary that would have been paid to Executive for the remainder of the
Term of the Agreement if such remaining Term is shorter than the aforementioned
twelve (12) month period, as the case may be (the “Termination Benefits
Period”); and

(ii)continuation during the Termination Benefits Period of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), subject to payment of premiums by Executive at
the active employee’s rate (the Health Insurance Cost Sharing Benefit”).




6

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7(b) or any other
provision of this Agreement to the contrary, (A) the Severance Payment and the
Health Insurance Cost Sharing Benefit that would otherwise be payable to
Executive pursuant to this Section 7(b) shall be reduced by the amount of any
severance compensation or health insurance benefits that are due or are
otherwise paid to Executive under any separate severance compensation or change
in control or similar agreement between Executive, on the one hand, and Employer
or Employer's Parent, on the other hand, or any severance pay or stay bonus plan
of Employer or Parent (irrespective of when such agreement is entered into or
such plan becomes effective); (B) if Executive commences any  employment with
another employer during the Termination Benefits Period and that other employer
offers group health plan or health insurance benefits reasonably comparable to
those available from Employer, then, the Health Insurance Cost Sharing Benefit
provided under paragraph 7(b)(ii) above shall cease to be payable as of the date
of commencement of such employment; and (C) nothing in this Section 7(b) shall
be construed to affect Executive's right to receive COBRA continuation entirely
at Executive's own cost to the extent that Executive may continue to be entitled
to COBRA continuation after the Executive's Health Insurance Cost Sharing
Benefit under this Section 7(b)(ii) ceases. Executive shall be obligated to give
prompt notice of the date of commencement of any employment during the
Termination Benefits Period and shall respond promptly to any reasonable
inquiries concerning any employment in which Executive may be engaged during the
Termination Benefits Period. The Termination Benefits shall be paid by Employer
in installments in accordance with the customary payroll practices of Employer
(net of required deductions and withholdings).

(c)Termination Upon Death. In the event of a termination of Executive’s
employment due to death, Employer shall pay to Executive’s estate an amount
equal to one hundred percent (100%) of Executive’s Base Annual Salary at the
rate in effect immediately prior to such termination (the "Death Benefit"), less
the amount of any life insurance benefits which Executive's estate or any of
Executive's beneficiaries receive under any Employer-provided life insurance
plan or program in which Executive was participating at the time of his/her
death.  Any Death Benefit payable pursuant to this Section 7(c) shall be paid in
a lump sum payment (net of any tax and any other required withholdings) to the
beneficiary designated in writing by Executive, or if no beneficiary was
designated, to his/her estate, as soon as is practicable following Executive’s
death.

(d)Exclusivity of Termination Benefits. Executive shall not be entitled to any
payments or benefits due to the expiration or termination of Executive’s
employment with Employer other than those benefits that are expressly provided
for in this Section 7. Without limiting the generality of the foregoing, the
Termination Benefits set forth in Section 7(b), together with any severance
benefits that Executive may be entitled to receive under any separate severance
compensation or change of control or stay-pay agreement to which executive may
be a party or any separate severance or stay pay plan in which Executive may be
a participant, shall constitute the exclusive rights and remedies against
Employer and its Affiliates to which Executive shall be entitled by reason of
termination or Executive’s employment by Employer without Cause or by Executive
for Good Reason or for any damages arising therefrom.

8.Protective Covenants.

(a)Certain Definitions.

(i)Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to Employer or any of its Affiliates
which is of value to Employer or any such Affiliates in the course of conducting
any of their respective businesses and the disclosure of which could result in a
competitive or other disadvantage to Employer or any such
Affiliates.  Confidential Information includes, without limitation, financial
information, including financial statements and projections, business and
expansion or growth plans, reports, and forecasts; inventions, improvements and
other intellectual property; trade secrets; know‑how; designs, processes or
formulae; software; market or sales information or plans; customer lists and
information regarding, or supplied to Employer or any of its Affiliates by, any
of their respective

7

--------------------------------------------------------------------------------

existing or prospective customers; supplier lists and information about, or
provided to Employer or any of its Affiliates by, any of their respective
suppliers, vendors or consultants; information regarding the capabilities,
duties or compensation of employees of Employer or of any its Affiliates; and
information regarding the business prospects and opportunities of Employer or
any of its Affiliates (such as possible acquisitions or dispositions of
businesses or facilities).  Confidential Information also includes information
developed by Executive in the course of Executive’s employment by Employer, as
well as other information to which the Executive may have access in connection
with Executive’s employment, and the confidential information of others with
which Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless such information entered the public domain as a result of a breach of any
of Executive’s covenants under Section 8(b).  Executive acknowledges and agrees
that Employer has a legitimate business interest in protecting the Confidential
Information.

(ii)Competing Business.  For purposes of this Agreement, the term “Competing
Business” shall mean a business conducted anywhere within [the counties of
Orange, San Diego, Los Angeles, San Bernardino and Riverside, in the state of
California] which is located within forty (40) miles of any office or facility
used by Employer or any of its Affiliates which is competitive with any business
which Employer or any of its Affiliates conducts or proposes to conduct at any
time during Executive’s employment with Employer or any of its Affiliates,
including, without limitation, the commercial banking business and the
investment advisory services business.  

(b)Confidentiality.  

(i)Executive understands and agrees that Executive’s employment creates a
relationship of confidence and trust between Executive and Employer, including
with respect to all Confidential Information, whether such Confidential
Information exists on the Employment Commencement Date or is created, developed
or acquired or comes into being at any time during the term of this
Agreement.  Executive covenants and agrees that, at all times (both during
Executive’s employment with Employer and after its expiration or termination for
any reason), Executive will keep all Confidential Information in strict
confidence and trust and will not disclose any of the Confidential Information
to any Person, and Executive covenants and agrees that he will not use any of
the Confidential Information for Executive’s benefit or the benefit of any
Person other than Employer and Parent and their Affiliates.

(ii)In the event that Executive is requested or required (including by means of
deposition, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or other similar process or by
a tribunal, court or regulatory agency, (including, but not limited to the DFI
and the FDIC) having applicable jurisdiction, to disclose any of the
Confidential Information, Executive shall, unless prohibited by law or
regulation, provide Employer with prompt written notice of any such request or
requirement so that Employer may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 8(b) with
respect to such requested or required Confidential Information.  If, in the
absence of a protective order or other remedy acceptable to Employer or the
receipt of a waiver from Employer, Executive is nonetheless legally required to
disclose such Confidential Information to any tribunal, court or government
agency to avoid being held liable for contempt or suffering other censure or
penalty, Executive may, without thereby violating this Section 8(b) or incurring
any liability to Employer hereunder, disclose only that portion of the
Confidential Information that Executive is legally required to disclose.  In any
case, Executive shall cooperate with Employer in any

8

--------------------------------------------------------------------------------

efforts it may undertake to preserve the confidentiality of such Confidential
Information, including, without limitation, by cooperating with Employer’s
efforts to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.”

(c)Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, including cell phones and computers, and whether or
not pertaining to Confidential Information, which are furnished to Executive by
Employer or which are produced by Executive in connection with Executive’s
employment, will be and remain the sole property of Employer.  Executive will
return to Employer all such materials and property as and when requested by
Employer or if no request therefor has theretofore been made, then, immediately
upon the expiration or termination of Executive’s employment with Employer for
any reason whatsoever.  Executive covenants and agrees that he/she will not
retain any such materials or property or any copies thereof after any such
expiration or termination of his/her employment with Employer.

(d)Noncompetition Covenant.  During the Term of this Agreement, Executive will
not, directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer, lender or creditor or otherwise, engage,
participate, assist, support or invest in any Competing Business.

(e)Non-Solicitation Covenant.  Executive covenants and agrees that, during the
Term and for a period equal to eighteen (18) months thereafter, he shall not,
either on behalf of himself or any other Person, directly or indirectly, solicit
or attempt to employ or hire or recruit or hire any Person who is, or during the
prior twelve (12) months had been, an employee of Employer, its Parent or any of
their Affiliates or induce or influence any such employee to leave the employ of
Employer, Parent or any of their respective Affiliates.

(f)Non-Interference Covenant.  Executive acknowledges that in connection with
and in the course of his/her employment with Employer, Executive will have
access to trade secrets and other Confidential Information of Employer, Parent
and their respective Affiliates, which Confidential Information may include,
without limitation, the identities of and information about the banking and
other financial service needs and the investment goals and plans of clients and
customers of Employer, Parent or any of their respective its Affiliates.  As a
result of his/her employment with Employer, Executive also will be given, by
Employer, Parent or their Affiliates, the opportunity, resources and
Confidential Information which Executive will need to establish business
relationships with existing and prospective clients and customers of Employer,
Parent, or their Affiliates, all for the exclusive benefit of Employer and
Parent or their respective Affiliates.  Accordingly, Executive covenants and
agrees that during the Term of his/her employment with Employer and for a period
of eighteen (18) months following the termination, for any reason whatsoever, of
his/her employment with Employer (including any voluntary termination or any
termination for Good Reason by Executive or any termination by Employer with or
without Cause), Executive shall not use any information that constitutes a trade
secret or Confidential Information of Employer, Parent or any of their
Affiliates to directly or indirectly, personally or through others, (i) solicit
for or on behalf of any Person competing against Employer or its Affiliates, any
existing or prospective client or customer of Employer, Parent or any of their
Affiliates, or (ii) encourage or induce any client, customer, supplier or vendor
of or service provider to Employer, Parent or any of their Affiliates to
terminate or modify (in a manner adverse to any of them) the business
relationship that any such client, customer, supplier, vendor or service
provider has with any of them.

(g)Exception for Ownership of Shares in Public Companies.  Notwithstanding the
foregoing covenants, Executive may own up to five percent (5%) of the
outstanding capital stock of a publicly traded corporation which constitutes or
is affiliated with a Competing Business, provided that

9

--------------------------------------------------------------------------------

Executive is a passive investor in that corporation and does not provide any
assistance or support of any kind, financial or other (other than his/her
ownership of such capital stock) to or serve in any capacity with, such
corporation or any of its Affiliates.  

(h)Certain Acknowledgements. Executive (i) understands, acknowledges and agrees
that each of the covenants and restrictions set forth, respectively, in
Subsections 8(b) through 8(f) above are intended to protect the interests of
Employer, its Parent and their respective Affiliates in their trade secrets and
other Confidential Information and established client, customer, supplier,
vendor, employee and consultant relationships and the goodwill established by
Employer, Parent or such Affiliates with or among their respective clients,
customers, suppliers, vendors, employees and consultants, (ii) acknowledges and
agrees that this Section 8 imposes no greater restraint or restriction on
Executive than is reasonably necessary to protect the legitimate business
interests of Employer, Parent and their Affiliates, and such restrictions are
reasonable and appropriate for this purpose and will not adversely affect
Executive’s ability, following a termination of his/her employment with
Employer, to earn a livelihood from his/her chosen profession, and
(iii) acknowledges that the consideration received by him pursuant to this
Agreement is good, valuable and adequate consideration in exchange for his/her
covenants and agreements contained in this Section 8.

(i)Severability.  If any of the definitions contained in Section 8(a) or any of
the covenants or agreements of Executive contained in Subsections 8(b), 8(c),
8(d), 8(e), or 8(f) above or in Subsections 8(j) or 8(k) below (collectively,
the “Protective Covenants”) is held by any court of competent jurisdiction to be
unenforceable or unreasonable as to time, geographic coverage, or business
limitation, Executive and Employer agree that in any such instance that
particular definition or that particular Protective Covenant, as the case may be
(the “Offending Provision”) shall be reformed to the maximum time, geographic
area or business limitation (as the case may be) that will permit it to be
enforced under applicable law.  The parties further agree that, in any such
event, all of the remaining definitions and Protective Covenants shall be
severable, shall remain in full force and effect and shall be enforceable
independently of each other and a holding by a court of competent jurisdiction
that any definition or Protective Covenant is unenforceable or unreasonable to
any extent shall not affect or impair the continued validity or enforceability
of the other definitions or Protective Covenants contained in this Section 8

(j)Third Party Agreements and Rights.  Executive hereby represents and warrants
that he is not bound by the terms of any contract or other agreement (written or
oral) with any previous employer or other Person which restricts in any way
Executive’s use or disclosure of information or Executive’s engagement in any
business.  Executive further represents and warrants to Employer that
Executive’s execution and delivery of this Agreement, Executive’s employment
with Employer and the performance of Executive’s duties for Employer pursuant to
this Agreement will not violate any obligations, contractual or other, that
Executive may have to any such previous employer or other Person.  In
Executive’s work for Employer, Executive will not disclose or make use of any
information in violation of any contracts or other agreements (written or oral)
with or the rights of any such previous employer or other Person, and Executive
will not bring to the premises of Employer any copies or other tangible
embodiments of nonpublic information belonging to or obtained from any such
previous employer or other Person.

(k)Litigation and Regulatory Cooperation.  During and after the Term of this
Agreement, Executive shall cooperate fully with Employer, Parent and their
Affiliates in the prosecution or defense of any claims or actions or other
proceedings which has been or may be brought on behalf of or against Employer,
Parent or any of their Affiliates which relate to events or occurrences that
transpired while Executive was employed by Employer.  Executive’s full
cooperation in connection with such claims or actions shall include, but shall
not be limited to, being available to meet with counsel to

10

--------------------------------------------------------------------------------

prepare for discovery or trial and to act as a witness on behalf of Employer,
Parent or any of their Affiliates at mutually convenient times.  During and
after the Term of this Agreement, Executive also shall cooperate fully with
Employer, Parent and their Affiliates in connection with any examination,
investigation or review by any federal, state or local regulatory authority
which covers any period, or relates to events or occurrences that transpired,
while Executive was employed by Employer.  Executive acknowledges that the
performance by him of the covenants and duties set forth in this Section 8(k)
during the term of this Agreement are part of his/her duties under this
Agreement and that he shall not be entitled to any compensation therefor that is
separate from or in addition to his/her compensation under this Agreement.  If
Executive performs any of the duties as required by this Section 8(k) after the
Term of this Agreement, as Executive’s compensation therefor, Employer shall
reimburse Executive for any reasonable out-of-pocket expenses incurred in
connection with the performance by Executive of his/her duties under this
Section 8(k).

(l)Equitable Remedies.  Executive acknowledges and agrees that it would be
difficult to measure the damages that Employer will sustain as a result of any
breach by Executive of any of the Protective Covenants or any of the other
agreements of Executive contained in this Section 8 and that monetary damages,
in and of themselves, would not be an adequate remedy for any such
breach.  Accordingly, Executive agrees that if he/she breaches, or threatens to
breach, any of the Protective Covenants or any of the other agreements of
Executive contained in this Section 8, Employer shall be entitled, in addition
to all other rights or remedies that it may have under this Agreement or under
applicable law, to bring an equitable proceeding in any court of competent
jurisdiction and, in any such proceeding, to be awarded (i) temporary,
preliminary and permanent injunctive relief to require Executive to halt any
such breach, or to refrain from committing any threatened breach (as the case
may be), of any of such Protective Covenants or other agreements, and (ii) such
other appropriate equitable remedies to require Executive to comply with such
Protective Covenants and other agreements, without having to show or prove any
actual monetary damages to Employer.  Employer shall not be required to post a
bond or monetary or other security as a condition to the issuance or
continuation of any such injunctive relief or the granting or continuance of
such other equitable remedies provided for in this Section 8(l).”

9.Arbitration of Disputes. Except as otherwise provided in Section 8(i) above
and the last sentence of this Section 9 with respect to equitable proceedings
and remedies, any controversy or claim arising out of or relating to this
Agreement, the performance or non-performance (actual or alleged) by either
party of any of such party's respective obligations hereunder or any actual or
alleged breach thereof, or otherwise arising out of the Executive’s employment
or the termination of that employment (including, without limitation, any claims
of unlawful employment discrimination whether based on age or otherwise) shall,
to the fullest extent permitted by law, be resolved exclusively by binding
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Orange County, California in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
Person other than Executive or Employer may be a party with regard to any such
controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other Person’s agreement thereto. Judgment upon the
award rendered by the arbitrator in any such arbitration proceeding may be
entered in any court having jurisdiction thereof. This Section 9 shall be
specifically enforceable. The reasonable fees and disbursements of the
prevailing party's legal counsel, accountants and experts incurred in connection
with any such arbitration proceeding shall be paid by the non-prevailing party
in such arbitration proceeding.  Notwithstanding anything to the contrary that
may be contained in this Section 9, each party shall be entitled to bring an
action in any court of competent jurisdiction for the purpose of obtaining a
temporary restraining order or a preliminary or permanent injunction or other
equitable remedies in circumstances in which such relief is appropriate.

11

--------------------------------------------------------------------------------

10.Miscellaneous.

(a)Entire Agreement.  This Agreement, together with the Exhibits hereto,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior agreements, whether written or oral,
between the parties with respect to that subject matter.

(b)Assignment; Successors and Assigns, etc.  Neither Employer nor Executive may
make any assignment, in whole or in part, of this Agreement or any interest
herein, by operation of law or otherwise, or delegate any of their respective
duties hereunder, without the prior written consent of the other party;
provided, however, that Employer shall be entitled to assign this Agreement and
delegate its duties under this Agreement, without the consent of Executive, in
the event that Employer shall consummate a reorganization, consolidate or merge
with or into any other Person, or sell or otherwise transfer all or
substantially all of its assets to any other Person.  Subject to the foregoing
restrictions on assignment, this Agreement shall inure to the benefit of and be
binding on Employer and Executive, and their respective successors, executors,
administrators, heirs and permitted assigns.

(c)Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  Notwithstanding the foregoing, the provisions
of Section 8(f), and not the provisions of this Section 10(c), shall apply to
the covenants and other agreements contained in and the provisions of Section 8
hereof.

(d)Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any right or obligation under or breach of this Agreement, shall
not prevent any subsequent enforcement of such term, right or obligation or be
deemed a waiver of any prior or subsequent breach of the same obligation.

(e)Notices.  Any notices, requests, demands and other communications provided
for by this Agreement ("Notices") shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to Executive at the last address Executive has filed in writing with the
Employer or, in the case of any Notice to be given to Employer, at its main
offices, attention of the Chief Executive Officer, and shall be effective on the
date of delivery in person or by courier or three (3) days after the date such
Notice is mailed by registered or certified mail, postage prepaid and return
receipt requested (whether or not the requested receipt is returned).

(f)Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

(g)Interpretation and Construction of this Agreement.  This Agreement is the
result of arms-length bargaining by the parties, each party was represented by
legal counsel of such party's choosing in connection with the negotiation and
drafting of this Agreement and no provision of this Agreement shall be construed
against a party, due to an ambiguity therein or otherwise, by reason of the fact
that such provision may have been drafted by counsel for such party.  For
purposes of this Agreement: (i) the term "Person" shall mean, in addition to any
natural person, a corporation, limited liability company, general or limited
partnership, joint venture, trust, estate or any other entity; (ii) when used
with reference to Employer, the term “Affiliate” shall mean any Person that
controls, is controlled by or is under common control with Employer and shall
include Parent and its other subsidiaries; (iii) the term "including" shall mean
"including without limitation" or "including but not limited to"; (iv) the term
"or" shall not be deemed to be exclusive; and (v) the terms "hereof," "herein,"
"hereinafter," "hereunder," and "hereto," and any similar terms shall

12

--------------------------------------------------------------------------------

refer to this Agreement as a whole and not to the particular Section, paragraph
or clause in which any such term is used, unless the context in which any such
term is used clearly indicates otherwise.  

(h)Governing Law.  This Agreement is being entered into and will be performed in
the State of California and shall be construed under and be governed in all
respects by and enforced under the laws of the State of California, without
giving effect to the conflict of laws principles of such State.

(i)Headings.  The Section and paragraph headings in this Agreement are inserted
for convenience of reference only and shall not affect, nor shall be considered
in connection with, the construction or application of any of the provisions of
this Agreement.

(j)Counterparts.  This Agreement may be executed in any number of counterparts,
and each such executed counterpart, and any photocopy or facsimile copy thereof,
shall constitute an original of this Agreement; but all such executed
counterparts and photocopies and facsimile copies thereof shall, together,
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

EMPLOYER:

FIRST FOUNDATION BANK

By: /s/ Scott F. Kavanaugh

Name:  Scott F. Kavanaugh

Title:    CEO

EXECUTIVE

/s/ Lindsay Lawrence

Name:    Lindsay Lawrence    

 

 




13

--------------------------------------------------------------------------------

Exhibit 10.11

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment” or this
“Amendment”) is made as of February 7, 2018 (the “Effective Date”), by and
between First Foundation Bank (the “Employer”), a California corporation, and
Lindsay Lawrence (“Executive”), with reference to the following:

 

RECITALS

 

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of June 1, 2015 (the “Employment Agreement”).

 

WHEREAS, Employer conducts a banking business as a wholly-owned subsidiary of
First Foundation Inc. (“Parent”), which, through its subsidiaries (collectively
“Affiliates”), provides commercial banking, investment management, wealth
management, advisory services, trust services and other financial services to
the public.

 

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

 

1.Amendment to Section 2.  The first sentence of Section 2 of the Employment
Agreement is hereby amended to read in its entirety as follows:

 

“The Executive shall serve the Employer as its Executive Vice President and
Chief Operating Officer.”

 

2.Amendment to Section 4.  Section 4 of the Employment Agreement is hereby
amended to read in its entirety as follows:

 

“Unless sooner terminated pursuant to Section 6 hereof, the term of Executive’s
employment with Employer pursuant to this Agreement commenced on June 1, 2015
and shall end on December 31, 2020 (the “Term”).”  

 

3.Amendment and Restatement of Section 7.  Section 7 of the Employment Agreement
is hereby amended and restated to read in its entirety as follows:

 

“7.Compensation Upon Termination.

(k)Termination Generally.  If Executive’s employment with Employer expires or is
terminated (whether by Employer or Executive) for any reason during the Term,
Employer shall pay or provide to Executive (or to his/her authorized
representative or estate): (i) any unpaid Base Annual Salary earned through the
date of such termination; (ii) any unpaid incentive compensation that is deemed
earned and has become payable under the terms of any incentive compensation
program in which Executive was participating at the time of or had participated
prior to such expiration or termination of employment; (iii) unpaid expense
reimbursements; (iv) accrued but unused vacation, and (v) any vested benefits
Executive

--------------------------------------------------------------------------------

may have earned under any employee benefit plan of Employer or Parent prior to
the expiration or termination of Executive’s employment; provided, however, that
notwithstanding the foregoing provisions of this Section 7(a), if Executive’s
employment is terminated for Cause pursuant to Section 6(a) above or pursuant to
Section 6(f), due to certain Regulatory Actions, then, unless otherwise required
by applicable law, Executive shall not be entitled to receive any unpaid
incentive compensation that might otherwise have been due to Executive. All
payments required to be made pursuant to this Section 7(a) shall be made within
thirty (30) days following termination or on such earlier date as is required by
applicable law.

(l)Termination by the Employer Without Cause or by Executive for Good
Reason.  In the event of a termination of Executive’s employment by Employer
without Cause pursuant to Section 6(b) above, or by Executive for Good Reason
pursuant to Section 6(c) above, then subject to Executive’s execution, delivery
and non-revocation within sixty (60) days following the date of termination of
an agreement, that is satisfactory in a form and substance to Employer,
releasing any and all legal claims (known or unknown) Executive may have against
Employer or any or its Affiliates, Employer shall provide to Executive the
following termination benefits (“Termination Benefits”):

(i)A severance payment (the “Severance Payment”) in an amount equal to  (x)
twelve (12) months of Executive’s Base Annual Salary or (y) the aggregate Base
Annual Salary that would have been paid to Executive for the remainder of the
Term of the Agreement if such remaining Term is shorter than the aforementioned
12 month period, as the case may be (the “Termination Benefits Period”); and

(ii)continuation during the Termination Benefits Period of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), subject to payment of premiums by Executive at
the active employee’s rate and solely to the extent that such continuation will
not subject Employer or its Affiliates to any tax or penalty under Section
105(h) of the Internal Revenue Code of 1986, as amended (the “Code”) or the
Patient Protection and Affordable Care Act (the “Health Insurance Cost Sharing
Benefit”).

Notwithstanding the foregoing provisions of this Section 7(b) or any other
provision of this Agreement to the contrary, (A) the Severance Payment and the
Health Insurance Cost Sharing Benefit that would otherwise be payable to
Executive pursuant to this Section 7(b) shall be reduced by the amount of any
severance compensation or health insurance benefits that are due or are
otherwise paid to Executive under any separate severance compensation or change
in control or similar agreement between Executive, on the one hand, and Employer
or Employer's Parent, on the other hand, or any severance pay or stay bonus plan
of Employer or Parent (irrespective of when such agreement is entered into or
such plan becomes effective); (B) if Executive commences any employment with
another employer during the Termination Benefits Period and that other employer
offers group health plan or health insurance benefits reasonably comparable to
those available from Employer, then, the Health Insurance Cost Sharing Benefit
provided under paragraph 7(b)(ii) above shall cease to be payable as of the date
of commencement of such employment; and (C) nothing in this Section 7(b) shall
be construed to affect Executive's right to receive COBRA continuation entirely
at Executive's  own cost to the extent that Executive may continue to be
entitled to COBRA continuation after the Executive's Health Insurance Cost
Sharing Benefit under this Section 7(b)(ii) ceases. Executive shall be obligated
to give prompt notice of the date of commencement of any employment during the
Termination Benefits Period and shall respond promptly to any reasonable
inquiries concerning any employment in which Executive may be engaged during the
Termination Benefits Period. The Termination Benefits shall be paid by Employer
in installments over the Termination Benefits Period in accordance with the
customary payroll practices of Employer (net of required deductions and
withholdings); provided, that the first payment shall be made on the next
regularly scheduled payroll date following the sixtieth (60th) day after the
date of termination and shall include payment of any amounts that would
otherwise be due prior thereto.

(m)Termination Upon Death. In the event of a termination of Executive’s
employment due to death, Employer shall pay to Executive’s estate an amount
equal to one hundred percent (100%) of

15

--------------------------------------------------------------------------------

Executive’s Base Annual Salary at the rate in effect immediately prior to such
termination (the “Death Benefit”), less the amount of any life insurance
benefits which Executive's estate or any of Executive's beneficiaries receive
under any Employer-provided life insurance plan or program in which Executive
was participating at the time of his/her death.  Any Death Benefit payable
pursuant to this Section 7(c) shall be paid in a lump sum payment (net of any
tax and any other required withholdings) to the beneficiary designated in
writing by Executive, or if no beneficiary was designated, to his/her estate, as
soon as is practicable following Executive’s death.

(n)Exclusivity of Termination Benefits. Executive shall not be entitled to any
payments or benefits due to the expiration or termination of Executive’s
employment with Employer other than those benefits that are expressly provided
for in this Section 7. Without limiting the generality of the foregoing, the
Termination Benefits set forth in Section 7(b), together with any severance
benefits that Executive may be entitled to receive under any separate severance
compensation or change of control or stay-pay agreement to which Executive may
be a party or any separate severance or stay pay plan in which Executive may be
a participant, shall constitute the exclusive rights and remedies against
Employer and its Affiliates to which Executive shall be entitled by reason of
termination or Executive’s employment by Employer without Cause or by Executive
for Good Reason or for any damages arising therefrom.”


4. Addition of Section 11. The following is hereby added as a new Section 11 of
the Employment Agreement:

“11. Section 409A

(a)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the Treasury regulations and
guidance promulgated thereunder (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.  In no
event whatsoever will Employer be liable for any additional tax, interest or
penalties that may be imposed on Executive under Code Section 409A or any
damages for failing to comply with Code Section 409A.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from
service.”  If Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall be made or provided
at the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Subsection 11(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed on the first business day following the expiration of the Delay
Period to Executive in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses

16

--------------------------------------------------------------------------------

eligible for reimbursement, or in-kind benefits, to be provided in any other
taxable year, and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of Employer.”

5. Except as otherwise provided herein, capitalized terms used in this Amendment
shall have the definitions set forth in the Employment Agreement.

6.Except as expressly modified hereby, all terms, conditions and provisions of
the Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

 

EMPLOYER:

FIRST FOUNDATION BANK

By:    /s/ Scott Kavanaugh

Name:    Scott Kavanaugh

Title:      Chief Executive Officer

 

EXECUTIVE:

 

By:   /s/ Lindsay Lawrence

Name:   Lindsay Lawrence

 

17